Citation Nr: 1135653	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by a private hospital on May 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Medical Center in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2009.  A transcript of the hearing has been associated with the claims file.  

The issues of (1) entitlement to an earlier effective date prior to December 29, 2000, a grant of service connection for PTSD; (2) entitlement to service connection for residuals of a shell fragment wound of the left arm; (3) entitlement to service connection for Ménière's disease; and (4) entitlement to service connection for a left brachial plexus injury, are the subject of a separate decision and will be sent to the Veteran and his representative under separate cover.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review, the Board finds that remand of this matter is necessary for two distinct reasons.  

First, the record on appeal does not indicate that proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) was sent to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Thus, the Veteran should be provided with VCAA notice that informs him of the information and evidence needed to substantiate his claim for reimbursement of unauthorized medical expenses.  The VCAA notice letter should include the amended version of 38 U.S.C.A. § 1725 and 1728 (effective October 10, 2008, See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 Stat. 4110 (2008)), and be given a reasonable period of time to respond prior to further adjudication of the claim.

Second, remand is necessary for issuance of a statement of the case (SOC).  The Veteran's service-connection claims folder, which is maintained at the VA Regional Office (RO), includes an August 2007 letter in which the Veteran specifically expressed his disagreement with an August 13, 2007, VA correspondence concerning emergency medical treatment in May 2007.  The Board points out that the record on appeal does not actually contain a copy of the document to which the Veteran is referring.  (Correspondingly, the record does not contain a copy of the notice letter(s) sent to the Veteran informing him of the decision and his appellate rights.  Rather, the record on appeal contains only a copy of an internal VA electronic record of the matter.)  Nonetheless, the Veteran's August 2007 letter indicates that he received a copy of the decision on appeal.  

Thus, the Veteran's August 2007 constitutes a timely notice of disagreement (NOD) disagreeing with the VA Medical Center's decision.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201.  Although, the Veteran wrote in his letter that he was responding to a statement of the case (SOC), the instant record on appeal does not contain a copy of an SOC.  When a veteran has filed an NOD and there is no SOC on file for the issue(s) identified in the NOD, the Board must remand, not refer, the issue(s) to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).   Because the Veteran here filed an NOD disagreeing with the VAMC's August 2007 decision, but there is no SOC on file, a remand is required in order to comply with due process requirements.  See Manlincon, 12 Vet. App. at 240- 241.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction should send the Veteran a corrective VCAA notice letter notifying him of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his unauthorized medical expenses claims under the amended version of §§ 1725 and 1728, as applicable; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  

The Agency of Original Jurisdiction must ensure that the notice letter conforms to the amendments effective October 2008 concerning claims for medical expense reimbursement pursuant to the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 Stat. 4110 (2008).

2.  The Agency of Original Jurisdiction must also undertake all appropriate steps to issue the Veteran a statement of the case (SOC) addressing the claim for payment or reimbursement for medical services provided by a private hospital on May 1, 2007.  The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination.  Also, the Veteran should be afforded an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


